Per Curiam.
While the petitioner was not entitled to a formal hearing or trial (Insanity Law, § 45), it appears that the superintendent, before taking action on the charges of neglect of duty filed against the petitioner, referred the matter to the board of managers of the hospital for investigation. The petitioner was afforded full opportunity to present his defense before the board of managers, including the right to be represented by counsel. These investigations are not required to be conducted with all the formalities of a trial in court. The board of managers and the superintendent, after listening to the evidence, have decided that the charges of neglect of duty were sustained. We see nothing in the record to indicate any ulterior motive or lack of good faith in the conduct of the hearing, and we cannot interfere with the determination reached.
The determination should be confirmed, without costs, and the certiorari proceeding dismissed.
Present — Kelly, P. J., Manning, Young, Lazansky and Hagarty, JJ.
Determination unanimously confirmed, without costs, and certiorari proceeding dismissed.